DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 3, and the addition of claims 22 – 26. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 15, Applicant’s claim requires “…a 100 mm2 portion of the article is detectable by the ex-ray detector.” However, Applicant’s specification teaches, “For films having a thickness of 0.01 – 2 mm, a portion of the film with an area of between about 0.03 mm2 to 100 mm2 is detectable” (pg. 40). Applicant does not have support for 100 mm2 portions of the article that are not the elastomeric film, or support for elastomeric films having a thickness of less than 0.01 mm or greater than 2 mm.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 & 21 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “particles containing one or more high atomic mass elements with an atomic mass of at least 132,” and the claim also recites “the high atomic mass elements being selected from the group consisting of caesium, barium, lanthanum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, hafnium, tantalum, tungsten, osmium, iridium and bismuth” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2 – 14 & 21 – 26 are dependent on claim 1 and therefore also indefinite.’

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 5 – 13, 21, & 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (U.S. Patent No. 5,554,673), in view of May et al. (WO 2006/026832 A1)*.
*Submitted with IDS filed 4/22/2022
**Cestus® Armored Gloves
With regard to claim 1, Shah teaches articles formed from one or more elastomeric film layers for medical handling equipment, such as surgical gloves and organ bags (Col. 3, Lines 54 – 67 & Col. 4, Lines 44 – 61). The composition of the films may include radiopaque pigments dispersed therein, such as barium sulfate, bismuth carbonate, bismuth trioxide, and the like to make the molded article detectable by X-ray (Col. 8, Line 64 – Col. 9, Line 10). The thickness of the film may be formed as thin as about 0.5 mils (0.01 mm) up to any thickness required through multilayer dipping operations, more preferably in the range of about 0.5 to about 1.5 mils in thickness (0.01 mm to 0.0254 mm) (Col. 11, Lines 41 – 42 & Col. 13, Lines 41 – 48).
Shah do not explicitly teach that a 100 m2 in size is detectable by the x-ray detector.
However, Shah teaches incorporating the particles for the purpose of detection by X-ray. Additionally, Shah teaches the components of the film are fully dissolved to form a thermoplastic film composition that is uniform/homogenous (Col. 18, Lines 63 – 66, Col. 19, Lines 31 – 35 & 43 – 47, Col. 20, Line 55 – 57). Therefore, Shah et al. inherently teach the particles are uniformly dispersed in the thermoplastic film composition.
Due to the uniform dispersion of all particles in the polymer matrix, and the standard glove having a circumference of 7” – 8.6” (177.7 mm – 218.4 mm) and a length of 6.8” – 7.6” (172.72 mm – 193.04)**, and thus a surface area of about 30,709 mm2 to 42,168 mm2, an article would inherently contain a 100 mm2 portion that is detectable by X-ray.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Shah et al. do not teach the presence of magnetic and/or conductive particles.
May et al. teach articles comprising a plastic or rubber (elastomeric) matrix and magnetic particles, such as ferrimagnetic particles (not electrically conductive, pg. 9), for detection by a metal detector (pgs. 8 & 13 – 14). Conductive materials may also be incorporated into the elastomeric material, such as ferrous metals, such as Fe (iron), Co (cobalt), & Ni (nickel), which are conductive and ferromagnetic (pgs. 8 & 13). The articles are formed for the food and/or pharmaceutical handling equipment may include bags, films, covers, gloves, and surgical dressings (pg. 8 & pgs. 20 – 21 – claims 1 & 9). Metal is incorporated into plastics in order to detect fragments of the article that may undesirably cause contamination in the food and/or pharmaceutical industries (pgs. 4 & 7).
Therefore, based on the teachings of May et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate magnetic particles, such as ferrimagnetic or ferrous metals, into the elastomeric matrix taught by Shah for forming surgical gloves in order to detect fragments of the article that may have undesirably contaminated a given environment.
Furthermore, May et al. do not explicitly teach a 5 mm2 size portion is detectable by a metal detector detector.
However, May et al. teach in example 2 the formation of a thermoplastic film comprising two layers: a 40 µm thick core detectable layer and a 60 µm thick boundary layer. The core detectable layer comprises metal detectable particles evenly dispersed in a thermoplastic matrix (i.e. uniformly dispersed) having dimensions 40 mm x 40 mm x (0.040 mm)  = 64 mm3 (pgs. 15 – 16). There is no reason for one of ordinary skill in the art to believe the metal detectability of a magnetic particles in a thermoplastic matrix will differ in any way when compared to the use of an elastomeric matrix, which is taught in the broader teachings of the reference. Therefore, due to the uniform dispersion of metal detectable particles in the polymer matrix, a 63 mm3 portion would inherently have the same metal detection capabilities as a 5 mm3 portion.

With regard to claim 2, as discussed above for claim 1, the article would inherently have a metal and X-ray detectability in the claimed dimensional portion of the film.
With regard to claim 3, May et al. teach thickness of 40 µm (0.040 mm) (example 2), which is within Applicant’s claimed range.
With regard to claim 5, Shah teaches the thermoplastic polyurethane elastomers provide for an elongation at break is typically greater than 500% (Col. 13, Lines 38 – 41).
With regard to claim 6, May et al. teach ferrimagnetic material with a particle size between 0.1 µm and 100 µm (pg. 7), which overlaps with Applicant’s claimed range of less than 5 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 7, as discussed above for claim 1, Shah teaches particles of bismuth compounds.
With regard to claim 10, as discussed above for claim 1, Shah inherently teaches a film comprising particles that are uniformly/homogeneously dispersed in the composition. Additionally, May et al. teach particles are dispersed uniformly through the at least one film layer. Therefore, it would have been obvious to one of ordinary skill in the art to disperse the particles uniformly throughout the elastomeric composition for forming the film.
With regard to claims 11 – 12, Shah teaches a weak solvent or non-solvent, such as n-butanol, to control the viscosity (Col. 7, Lines 3 – 17), such that the solution has a viscosity of from 400 to about 800 cP (Col. 8, Lines 17 – 23 & Col. 9, Lines 51 – 64), which is within Applicant’s claimed range of 50 – 1200 centipoise. Shah does not teach the conditions of the measurement. However, one of ordinary skill in the art would recognize the absence of a specific teaching of the atmospheric conditions suggests the test was conducted at room temperature (25°C).
With regard to claim 13, Shah teaches the elastomer is a thermoplastic polyurethane (Col. 5, Lines 29 – 63). May et al. teach the elastomer is rubber, such as polyurethane rubber (pg. 7, lines 10).
With regard to claim 21, Shah teaches the article is formed by dip molding (Col. 5, Lines 29 – 32).
With regard to claims 23 – 26, as discussed above for claim 1, Shah teaches thickness of the film may be formed as thin as about 0.5 mils (0.01 mm) up to any thickness required through multilayer dipping operations (Col. 11, Lines 41 – 42 & Col. 13, Lines 41 – 48). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim(s) 4 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and May et al., as applied to claim 1 above, and further in view of Taller et al. (U.S. Patent No. 4,684,490).
With regard to claim 22, as discussed above for claim 9, May et al. teach ferrimagnetic compounded into the polymer in the range of 10 – 50 wt% (pgs. 6 – 7). Therefore, the total amount of magnetic particles (a) and X-ray contrast particles (b) would be at least 10 wt.%. As discussed above for claim 5, Shah teaches the article has an elongation at break of at least 500% (Col. 13, Lines 38 – 40).
With regard to claims 4 & 22, Shah and May et al. fail to teach the article comprising a thermoplastic film has a modulus at 500% elongation between 1.0 and 25 MPa.
Taller et al. teach polyurethane elastomer films molded by a dipping process (Col. 1, Lines 16 – 25), such that the physical and chemical cross-linking can be balanced in the polyurethane elastomer composition to obtain the desired elastic properties, such as modulus, elongation, tear, and tensile properties (Col. 5, Lines 15 – 34). The films may be formed into condoms or surgical gloves (Col. 9, Lines 32 – 47).
Therefore, based on the teachings of Taller et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the physical and chemical cross-linking of the polyurethane elastomeric composition through routine experimentation in order to achieve the desired modulus and elongation properties. It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and May et al., as applied to claim 1 above, and further in view of DeMeo et al. (US 2005/0211930 A1).
With regard to claims 8 – 9, May et al. teach ferrimagnetic compounded into the polymer in the range of 10 – 50 wt% (pgs. 6 – 7). Shah does not teach the amount of X-ray contrast particles added. 
DeMeo et al. teach protective articles, such as gloves, comprising an even dispersion of nanoparticles formed from radiopaque materials (barium, bismuth, tungsten) in a polymer mixture (paragraph [0015]), such as elastomer polymer (paragraph [0035]). The radiopaque materials preferably present in the amount of over 50% by weight of the polymer mixture (paragraph [0037]). The proportion of mixture ingredients can vary. Using a greater proportion of radiopaque materials will allow the presence and attributes of the radiopaque materials to be more easily ascertained through radiation detection techniques. However, if the proportion of radiopaque materials is too high, the mixture will become brittle and easily crumble apart (paragraph [0037]).
Therefore, based on the teachings of May et al. and DeMeo et al., it would have been obvious to one of ordinary skill in the art prior to the effective date to incorporate 60 wt.% or more of magnetic particles (a) and X-ray contrast particles (b) (total) in order to easily detect said particles. Additionally, 10 – 50 wt% magnetic particles (a) and 50% or more radiopaque particles (b), has a ratio range of 1:99 to 50:50, which is within the claimed ratio range of 1:99 to 99:1.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shah and May et al., as applied to claim 1 above, and further in view of Aonuma et al. (U.S. Patent No. 4,253,886).
With regard to claim 14, the references cited above fail to teach at least the magnetic, conductive, or high atomic mass particles is coated with a corrosion inhibitor.
Aonuma et al. (U.S. Patent No. 4,253,886) disclose an article comprising ferromagnetic particles, such as Fe, Co, & Ni (Col. 7, Lines 65 – 68) dispersed in a binder, such as thermoplastic binders, thermosetting binders, or mixtures thereof (Col. 15, Line 66 – Col. 16, Line 16). Thermoplastic resins include various synthetic rubber based resins (Col. 16, Lines 35 -38). A corrosion inhibitor is adsorbed on at least a part of the surface of ferromagnetic metal powders (Col. 10, Lines 13 – 26).
Therefore, based on the teachings of Aonuma et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adsorb corrosion inhibitor (coating) on the surface of ferromagnetic powders (particles) dispersed in thermoplastic resins for the purpose of providing corrosion resistance to the ferromagnetic particles.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Babinec et al. (WO 99/20685; submitted with 7/02/2020 IDS), as evidenced by Cestus Armored Gloves (https://cestusline.com/blogs/news/glove-sizing-guide) (December 24, 2020).
With regard to claim 15, Babinec et al. teach electronics manufacturing, shipping, carpet, clothing, antistatic flooring, or films (pg. 2 & claim 22) containing a film comprising a blend of polymeric materials composed of (A) a random interpolymer, such as functionalized material of elastomeric, random interpolymers of isobutylene and para methylstyrene (pg. 15, Lines 7 – 18, & pg. 16, Line 6) present in the amount of about 1 to about 99 wt.% based on combined weights of A, B, C of the polymeric blend (pg. 4, Lines 13 – 28), (B) additives present in the amount of about 99 to about 0.01 wt.% based on the combined weights of A, B, & C, such as magnetic particles, such as Fe3O4 (magnetite) (ferrimagnetic) (pgs. 25 – 26), and (C) polymers different from polymer (A) present in the amount of 0 – 98.99 wt.% based on the combined components A, B, and C (pg. 5), such as elastomeric material of ethylene/propylene rubbers (pg. 32, Lines 2 – 5, & pg. 34, lines 9 – 12).  Additionally, Babinec et al. teach conductive particles incorporated into the blend, such as lead (atomic mass 207) or gold (atomic mass 197) (pg. 23). Babinec et al. teach the additives and conductive particles are blended and dispersed throughout the composition (pgs. 17 – 19 & 38).
Babinec et al. do not explicitly teach testing of the articles by a metal detector or an x-ray detector.
However, Applicant’s specification (pg. 23, Lines 6 – 9) teaches the following:
For metal detection, a glove having 0.05% by weight of particles (a) [metal or conductive particles] is detectable, while x-ray detection of the glove is enhanced when using at least (about 2.0% by weight of particles (b) [particles containing atomic mass of at least 132]. For this reason, the preferred total amount of particles (a) and (b) is at least about 2.0% by weight.

Babinec et al. teach the additives (conductive particles containing atomic mass of greater than 132 and magnetic particles) are dispersed in the polymeric blend by a static mixer and extruded to form an article (pg. 66, Line 19 – pg. 67, Line 16), such as a film (pg. 2 & claim 22). The conductive and magnetic particles (B) are present in the amount of about 99 to about 0.01 weight percent based on the combined weights of Components A, B, & C (pgs. 4 – 5). Babinec et al. teach the thickness of a moulding part having a sample area of 1 cm2 (10 mm2) area and a thickness of 3.175 mm (31.75 mm3) (pgs. 55 – 56). Therefore, the article taught by Babinec et al. contains a portion of 5 mm3 containing conductive and/or magnetic particles in a concentration of 2 – about 99 wt.%, which would be detectable by metal detector and x-ray detector.
Additionally, as discussed above, Babinec et al. teach electronics manufacturing, shipping, carpet, clothing, antistatic flooring, or films (pgs. 2 & 49, claim 22), specifically gloves (pg. 50, line 9), comprising the film of the invention of standard length and width (area mm2) dependent on the dimensions of the article. As evidenced by Cestus® Armored Gloves, the standard glove to fit an adult human hand has a surface area of circumference of 7 – 8.6 in” (177.8 mm – 218.44 mm) and a length of 6.8” – 7.6” (172.72 mm – 193.04 mm). Based on these values, the standard glove has a surface area of about 30,709 mm2 to 42,168 mm2, which is greater than Applicant’s claimed portion area of 100 mm2. Therefore, it would be obvious to one of ordinary skill in the art that the detectable area of the article containing the conductive and/or metal particles in the amount of 0.01 – 99 wt.% would be include 10 mm2 (Babinec’s tested sample), the area of the standard glove (8225 mm2 – 23532 mm2), and all values in between, including Applicant’s claimed portion area of 100 mm2.
Therefore, considering Babinec et al. teach the article contains a sufficient concentration of metal particles for metal detectability and a sufficient concentration of conductive particles for x-ray detectability, the article taught by Babinec et al. is inherently detectable by both a metal detector and x-ray detector, and has a detectability such that a portion of the article that is 5.0 mm3 in size is datable by the metal detector and a 100 mm2 portion of the article is detectable by the x-ray detector.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Response to Arguments
Applicant argues, “…the rejection asserts that applicant does not have support for 100 mm2 portions of the article that are not the elastomeric film, or support for elastomeric films having a thickness of less than 0.01 mm or greater than 2 mm. Applicant has amended base claim 1 accordingly herein so as to more distinctly claim the aspects recited at page 40 of the application. In light thereof, applicant respectfully requests favorable consideration” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, the rejection of claims 1 – 14 & 21 under 35 U.S.C. 112(a) are withdrawn. However, claim 15 is not dependent on claim 1. Therefore, the rejection of claim 15 under 35 U.S.C. 112(a) is maintained.

Applicant argues, “Specifically, Babinec in view of Cestus at least fails to provide for the aspects of base claim 1 as to the high atomic mass elements being selected from the group consisting of caesium, barium, lanthanum, cerium, praseodymium, neodymium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium, hafnium, tantalum, tungsten, osmium, iridium and bismuth” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Babinec teaches the composition may contain random interpolymers containing group IV metals, such as hafnium (pg. 11, lines 8 – 9; pg. 11, line 14).
However, Applicant has amended claim 1 to limit the thickness of the elastomeric film to a thickness of 0.01-2mm. Babinec et al. teach an elastomeric film of 3.175 mm thickness. A substantially reduced thickness would result in the film having substantially different properties. Therefore, based on the teachings of Babinec et al., it would not have been obvious to one of ordinary skill in the art to reduce the film thickness from 3.175 mm to 2 mm.
In light of Applicant’s claim 1 recitation of “the elastomeric film has a thickness of 0.01 – 2mm,” the previous rejection of claims 1, 3 – 6, 9, 11 – 15, & 21 over Babinec et al. has been withdrawn. A new rejection has been made over (U.S. Patent No. 5,554,673), in view of May et al. (WO 2006/026832 A1).

Applicant argues, “Applicant respectfully submits that neither secondary reference Foo and/or Theiss provides for the above noted missing aspect of amended base claim 1 as detailed above, likewise the current rejections are addressed by nature of their dependency” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781